            Case 7:19-cr-00700-VB Document 193 Filed 12/04/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------x
UNITED STATES OF AMERICA                                     :
                                                             :
                                                                 ORDER
v.                                                           :
                                                             :
                                                                 19 CR 700-02 (VB)
JESSE DABBS,                                                 :
                           Defendant.                        :
-------------------------------------------------------------x

        A change of plea hearing in this case is scheduled for December 17, 2020, at 12:00
p.m., for the purpose of the entry of a guilty plea.

        For the reasons set forth in defense counsel’s letter dated December 4, 2020 (Doc. #192),
as well as the fact that a prompt guilty plea will allow the parties to avoid preparing
unnecessarily for the trial tentatively scheduled for February 16, 2021, the Court is prepared to
make the necessary CARES Act findings to permit the guilty plea hearing to be conducted by
videoconference via Skype for Business (or by telephone conference if videoconferencing is not
reasonably available).

        Accordingly, it is hereby ORDERED:

        1.     The guilty plea proceeding will be conducted through Skype for Business. In
advance of the guilty plea hearing, Chambers will email all counsel with further information on
how to access the hearing. Those participating by video will click on the link or calendar invite
to be provided by Chambers. Only the Court, the defendant, defense counsel, and counsel for the
government will appear by video for the proceeding; all others will participate by telephone.
Only one counsel per party may participate by video. Co-counsel, members of the press, and the
public may access the audio feed of the conference by calling (917) 933-2166 and entering
Conference ID 746536484#.

       2.     To optimize use of the Court’s videoconferencing technology, all participants
appearing by video must:

                 a.       Use a web browser other than Microsoft Explorer to access Skype for
                          Business;

                 b.       Use hard-wired internet or WiFi. If using WiFi, the device should be
                          positioned as close to the WiFi router as possible to ensure a strong signal.
                          (Weak signals may cause delays or dropped feeds.)

                 c.       Minimize the number of others using the same WiFi router during the
                          conference.




                                                         1
          Case 7:19-cr-00700-VB Document 193 Filed 12/04/20 Page 2 of 2




        3.       If Skype for Business does not work well enough and the Court decides to
transition to its teleconference line, counsel and defendant should call (888) 363-4749 (toll free)
or (215) 446-3662 and use Access Code 1703567. (Members of the press and public may call
the same number but will not be permitted to speak during the conference.)

Dated: December 4, 2020
       White Plains, NY
                                              SO ORDERED:



                                              ____________________________
                                              Vincent L. Briccetti
                                              United States District Judge




                                                 2
